Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
Applicant is advised that the Notice of Allowance mailed March 7, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account. 
The indicated allowability of claims 1-20 is withdrawn in view of the new ground of rejection and objections noted below.
Examination of Application
Claim Objection
In reference to claims 1-20: the instant claims are objected to because of the following informalities: 
Claim 1 is objected to because of the following informalities: “an efficiency metric” in line 3 should be “a service efficiency metric”.
Claim 6 is objected to because of the following informalities: “the efficiency metric” in line 2 should be “the service efficiency metric”.
Claim 8 is objected to because of the following informalities: “an efficiency metric” in line 4 should be “a service efficiency metric”.
Claim 14 is objected to because of the following informalities: “an efficiency metric” in line 5 should be “a service efficiency metric”.
Claim 19 is objected to because of the following informalities: “the efficiency metric” in line 2 should be “the service efficiency metric”.
The remaining claims depend on the respective base claims and inherit the attributes the base claims. 
Appropriate correction is required.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-20: the claimed invention is directed to abstract idea without significantly more. 
In reference to claim1: the instant claim is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Prong I: The claim recites a method comprising steps of "determining a benchmark value of a [service] efficiency metric", "generating a target value of the service efficiency metric", and “determining a difference between the benchmark value of the service efficiency metric and the target value of the service efficiency metric”.  These limitations could be carried out as a purely mental process (at least in a some relatively simple situations) and they also amount to a mathematical calculation (determining a difference between two values).  Therefore, the recited method falls in the abstract idea grouping of mental processes and mathematical concepts at Prong 1 of the 101 analysis.
Prong II: This abstract idea is not integrated into a practical application at Prong 2 of the 101 analysis because the claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  The claim recites that the method is “implemented by at least one computing device”.  However, this is merely a generic computer processing component that is invoked as a tool to perform the abstract idea, which does not cause the claim as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea (see MPEP 2106.05(b)).  
The claim refers to “a hardware component executing as part of a data center”.  However, this is merely an object on which the method operates (that is, the object whose efficiency is being considered by the method) rather than being a particular machine which implements the method (see MPEP 2106.05(b)).  Also, the claim recites “causing output of a notification based on the difference between the benchmark value with the target value”.  However, this step is merely insignificant extra-solution activity, outputting the result of the mental process (see MPEP 2106.05(g)).  The claim does not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing.  The claim amounts to manipulating data: determining or generating a benchmark value and a target value, and then determining their difference.  The claim does not indicate the significance of this difference, or recite any particular real-world actions that are taken as a result of the notification that is output.  The claim establishes a “data center” as the general field-of-use, but does not recite a particular practical application being carried out within that field-of-use.  Therefore, the claimed invention does not appear to be limited to the use of the mental process or math for a particular practical application, but instead the claim appears to monopolize the mental process or math itself, in any practical application where it might conceivably be used.
Finally, at Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons as discussed above with regard to Prong 2.  Claim 1 is rejected as ineligible under 35 USC 101.
In reference to claims 8 and 14: the instant claims are analogous to claim 1, except that claim 8 additionally recites making the determinations for a plurality of hardware components, generating a report summarizing the differences, and outputting the report to a display of a client device, and claim 14 additionally recites one or more processors and a computer-readable storage medium.  Having the determinations for a plurality of hardware components and generating a report rather than a single notification do not change the above 101 analysis.  Reciting the display of a client device, the processors, and the computer-readable storage medium are additional elements separate from the abstract idea that need to be considered at Prong 2 of the 101 analysis.  
However, these additional elements are merely generic computer processing components that are invoked as a tool to perform the abstract idea, which does not cause the claim as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea.  Claims 8 and 14 are therefore rejected as ineligible under 35 USC 101 as well.
Dependent claim 2 recites that “the notification includes a recommendation for improving the service efficiency metric”, which merely adds to the insignificant extra-solution activity being recited and does not change the 101 analysis.
Dependent claim 3 recites that “the service efficiency metric comprises power consumption data for the hardware component”, which merely adds to the abstract idea.  
Dependent claim 4 recites that “the target value of the service efficiency metric comprises a maximum amount of power to be consumed by the hardware component”, which merely adds to the abstract idea.  
Dependent claim 5 recites “causing output of the notification comprises transmitting the notification to a client device”, which (like claim 8 discussed above) merely adds a generic computer processing component (the client device) without causing the claim to be integrated into a particular practical application.  
Dependent claim 6 recites that the determination of the benchmark value “is performed based on historical power consumption information for the hardware component”, which merely adds to the abstract idea.  
Dependent claim 7 recites that “the data center comprises at least one server device and the hardware component comprises a processor of the at least one server device”, but as discussed above these details refer to the object on which the method operates (that is, the object whose efficiency is being considered by the method) rather than to a particular machine which implements the method, so they are not sufficient to integrate the abstract idea into a particular practical application (see MPEP 2106.05(b)).  Claims 2-7 are therefore rejected as ineligible under 35 USC 101 as well.
Dependent claim 9 is analogous to claim 3, and is therefore rejected as ineligible under 35 USC 101 for analogous reasons.
Dependent claims 10-12 recite that the service efficiency metric comprises temperature data, a number of users, and a cost incurred from operating the components, respectively, which merely add to the abstract idea.  Claims 10-12 are therefore rejected as ineligible under 35 USC 101 as well.
Dependent claim 13 recites that the plurality of hardware components comprises a plurality of data servers, but as discussed above this detail refers to the objects on which the method operates (that is, the objects whose efficiency is being considered by the method) rather than to a particular machine which implements the method, so they are not sufficient to integrate the abstract idea into a particular practical application (see MPEP 2106.05(b)).  Claim 13 is therefore rejected as ineligible under 35 USC 101 as well.
Dependent claims 15-20 are analogous to claims 2-7, and are therefore rejected as ineligible under 35 USC 101 for analogous reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857